Title: From John Adams to James Warren, 18 August 1777
From: Adams, John
To: Warren, James


     
      My dear sir
      
       Aug. 18. 1777
      
     
     The inclosed Copies, you will see must not be made public. You will communicate them in Confidence to such Friends as have Discretion. When you have made such prudent Use of them as you shall judge proper, be pleased to send them to the Foot of Pens Hill, because I have no other Copies and should be glad to preserve them.
     It is in vain for me to write any Thing of the Northern Department, because you have all the Intelligence from thence, sooner than We have. The General Washington has ordered Morgans Riflemen and two or three more Regiments there. There has been a smart Action near Fort Schuyler, in which, our People were successfull, but with a severe Loss.
     I hope, the Mass. will exert itself now, for the support of Gates and the Humiliation of the blustering Burgoine. It is of vast Importance to our Cause that the Mass. should be exemplary upon this Occasion.
     Howes Fleet and Army, are still incognito. When or where We shall hear of them, know not.
     We are in deep Contemplation upon the state of our Currency. We shall promise Payment in the Loan offices of the Interest in Bills of Exchange on our Ministers in France. But Taxation My dear sir, Taxation, and Oeconomy, are our only effectual Resources. The People this Way are convinced of it and are setting about it with spirit.
     
    